Citation Nr: 1226195	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's period of service from August 1969 to July 1971 constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The appellant served on active duty from August 1969 to July 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 administrative decision in which the character of the appellant's discharge was determined to be a bar to his attainment of veteran status, and therefore his receipt of VA benefits, for his entire period of active military service.  In March 2009, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  

Regarding characterization of the issue on appeal, the Board notes that the RO issued administrative decisions regarding the character of the appellant's discharge in September 1971 and October 200; the appellant did not appeal either determination.  In April 2009, following receipt of the appellant's February 2008 claim for compensation, the RO received additional service personnel and treatment records that were not previously before VA decision makers.  As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the appellant's claim, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The appellant was drafted into the United States Army for a period of 2 years in August 1969.  

3.  In June 1971, the appellant was recommended for discharge for unfitness under Chapter 10, Army Regulation (AR) 635-212.  He was discharged from active military service in July 1971 under other than honorable (OTH) conditions.  

4.  The misconduct committed by the appellant during service which led to his discharge under OTH conditions was willful and persistent and was not a minor offense offset by otherwise honest, faithful, and meritorious service.

5.  The evidence does not show and the appellant does not contend that he was insane at the time he committed his in-service misconduct.

6.  The appellant sought, and was denied, an upgrade of his discharge under OTH conditions to an honorable or general discharge.  



CONCLUSION OF LAW

The character of the appellant's active service from August 1969 to July 1971 constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12, 3.13, 3.301, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In the context of a character of discharge determination, VA is required to notify a claimant and his representative, if any, of any information, and any medical or lay evidence, that is (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The issue presently on appeal arose following receipt of the appellant's February 2008 application for VA compensation benefits for hepatitis C, depression, posttraumatic stress disorder (PTSD).  In a March 2008 pre-decisional and an August 2011 post-decisional letter, the RO provided notice to the appellant that a decision regarding the character of his service, and therefore his status as a veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  These letters also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to each letter.  The appellant was requested to provide evidence demonstrating that his service was honorable. 

After issuance of the above-described notice, supplemental SOCs (SSOCs) dated in February 2012 and May 2012 reflect readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Review of the record reflects that the appellant's service treatment records and service personnel records have been obtained by VA, including a June 1971 psychiatric examination report previously noted by the appellant to be "lost."  Additionally, there is evidence pertaining to post-service diagnosis and treatment of intermittent explosive disorder, major depressive disorder, and PTSD.  No other records have been obtained and, significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  No medical examination or opinion has been obtained, however, neither is necessary since the appellant's current medical state is not at issue.  No further RO action, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO,  the appellant has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A person seeking VA benefits must first establish that he or she has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011); see also 38 U.S.C.A. § 101(2) (West 2002).  A dishonorable discharge imposes a bar to VA benefits predicated on that service.  38 U.S.C.A. § 101(2) (West 2002).

As noted above, in February 2008, the appellant filed a claim of entitlement to service connection for hepatitis C, depression, and PTSD.  From the point the character of his discharge was called into question, he has contended he should not be barred from receiving VA benefits.  Specifically, it is his assertion that the misconduct that led to his discharge under other than honorable (OTH) conditions in July 1971 was only for minor offenses (i.e., being absent without leave (AWOL)) and that was a direct result of psychiatric problems experienced during service, including drug and alcohol abuse and PTSD.  

Service personnel records document that the appellant was drafted in the United States (U.S.) Army in August 1969 with a 2-year obligation of service.  In June 1971, the appellant was recommended for discharge for unfitness under Chapter 10, Army Regulation (AR) 635-212.  He was discharged from active military service in July 1971 under OTH conditions.  

An 'other than honorable' discharge is not necessarily tantamount to a 'dishonorable' discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under OTH conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011); Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit 'dishonorable conditions' to only those cases where dishonorable discharge was adjudged).  Specifically, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct, as contemplated by this section, is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2011).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under OTH conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.

Pursuant to the Uniform Code of Military Justice (UCMJ) Article 86, the service does not view AWOL in excess of 30 days as a minor offense, but rather as a severe offence punishable by confinement of up to one year and the issuance of either a bad conduct or dishonorable discharge.  See also Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham v. Brown, 8 Vet. App. 445 (1995) (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct).  Summary and special courts-martial are not empowered under UCMJ to punish with a dishonorable discharge.  Only a general court-martial may exercise that punishment.  UCMJ, 10 U.S.C. § 801 et seq., Manual for Court-Martial, United States, 1988.

As previously noted, the appellant was recommended for discharge for unfitness under Chapter 10, Army Regulation (AR) 635-212.  A June 1971 memorandum from the appellant's commanding officer indicates that an undesirable discharge was recommended "because of unfitness for military service due to frequent incidents of a discreditable nature with military authorities as manifested by his conduct before being [and while assigned] to this unit."  It was noted the appellant's record reflected that while serving in Vietnam he had been AWOL on multiple occasions, that he received an Article 15 for one such offense, and that he was tried by Special Court Martial (SCM) and found guilty of being AWOL on two separate occasions.  He was sentenced to two months at hard labor, forfeiture, and reduction to E-1.  

His sentence was suspended and vacated on December 22, 1970, at which time the appellant was transferred to another unit.  The commanding officer noted that while in that unit, he was given multiple opportunity for rehabilitation, including counseling with the Troop Commander and Squadron Chaplain on several occasions in March 1971, but that he continued to be AWOL, for which he received two additional Article 15s.  In May 1971, he was dropped from the rolls as a deserter after being AWOL for more than thirty days.  He eventually returned to his unit and was placed in pre-trial confinement, awaiting trial by Court Martial for desertion.  

Personnel records confirm that the appellant was AWOL for a total period of 146 days from October 4, 1969 to October 9, 1969, from January 5, 1970 to January 9, 1970, from August 18, 1970 to August 22, 1970, from September 1, 1970 to September 28, 1970, from November 15, 1970 to November 29, 1970, from December 2, 1970 to December 5, 1970, from February 1, 1971 to February 11, 1971, from March 1, 1971 to March 7, 1971, and from April 8, 1971 to May 31, 1971.  He was also confined from December 6, 1970 to December 22, 1970 as a result of a SCM for two separate incidents of being AWOL between August 1970 and September 1970.  Records further show that, in addition to being AWOL in August 1970, the appellant received an Article 15 for violating a mail regulation (by mailing contraband, a poncho liner) as well as being off limits (in the city of Phu Tai).

A June 1971 statement from the Squadron Chaplain indicates that the appellant was counseled about his responsibilities and assignment, and that he indicated that he understood and did not desire any unfavorable discharge.  Nevertheless, following counseling, the appellant failed to report for duty on multiple occasions.  Despite working in a superior, knowledgeable, and helpful manner when he did report for duty, it was the Chaplain's recommendation that he be discharged as "his AWOL behavior patterns render him untrustworthy and without integrity."  

Similarly, a June 1971 statement from the appellant's commanding officer reflects that despite numerous counseling sessions the appellant's performance was "substandard."  He noted that the appellant's "attitude concerning his duties and the military have been a point of concern to his superiors," and that "he has remained indifferent and shows a marked contempt for military authority."  

The appellant has contended that his reasons for his periods of AWOL and his misconduct included difficulty with being away from his four children as well as problems related to serving in Vietnam.  In fact, he submitted multiple statements indicating that he would often "drink himself into a stupor" while being AWOL.  The appellant asserts that he was erroneously inducted into the Army - and has submitted a statement from a former President of the Pennsylvania Selective Service Board to support such contention.  He further contends that he should never have been sent to Vietnam and that he only chose to stay because he wanted his brother to be sent home as he was in a more dangerous military occupational specialty.  

The Board is sympathetic to the appellant's contentions.  However, these explanations do not change the fact that he demonstrated persistent and willful misconduct in going AWOL on nine different occasions during a period of less than two years.  Moreover, even after being found guilty in a trial by SCM in November 1970 and serving nearly one month in confinement, the appellant went AWOL less than two months after his release for a period of eleven days.  Less than one month later, in March 1971, he went AWOL for a period of 53 days while serving in Vietnam and was dropped from the rolls as a deserter.  Even this latter period, alone, would not be considered a "minor offense", but rather, when considered in the context of his other offenses, illustrates a pattern of willful and persistent misconduct which the appellant intended to continue unless discharged.  

In addition to his periods of AWOL, the appellant demonstrated willful and persistent misconduct by disobeying orders, mailing contraband and going off limits.  As such, the appellant's discharge under OTH conditions is considered a discharge under dishonorable conditions, pursuant to 38 C.F.R. § 3.12(d)(4), and his explanation as to the reasons for his behavior and AWOL periods cannot change his eligibility for VA benefits under this regulation.

Because the Board finds that the appellant's discharge was issued under dishonorable conditions (i.e., willful and persistent misconduct), he is barred from VA benefits unless it is found that he was insane at the time of committing the offense(s) causing such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing a causal connection between the insanity and the act(s) is not required, however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham, 8 Vet. App. at 445; VAOPGCPREC 20-97 (May 22, 1997).  The Board acknowledges that the bar to VA benefits is also removed when an upgraded honorable or general discharge is issued by an appropriate authority.  38 C.F.R. § 3.12(d) and (h).  However, in March 2009, the appellant submitted a letter from the Army Board of Correction for Military Records (dated November 14, 2006) indicating that his application for review of his discharge was denied.  

Here, the appellant contends that his behavior was precipitated by psychiatric problems experienced during service, including drug and alcohol abuse and PTSD.  In support of his claim, he has submitted a statement from his brother attesting to the appellant's lack of pre-service drug use.  He has also submitted an October 2008 letter from Altoona Behavioral Health Services indicating that he has been treated since April 2005 for intermittent explosive disorder, major depressive disorder, and service-related PTSD.  

Relevant to this appeal, mental illness-including a substance abuse disorder-is not identical to insanity.  See Beck v. West, 13 Vet. App. 53, 539 (2000).  See also VAOPGCPREC 20-97.  Rather, the predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2011).  

Here, the appellant's service records are completely negative for any suggestion of insanity.  Further, in June 1971, the appellant underwent a psychiatric evaluation in connection with his recommended discharge and was found to be negative for any thought or affective disorder.  The examiner indicated that the appellant reported no desire to remain in the Army and that he was not motivated for further service.  Clinical examination revealed the appellant to be alert, coherent, and oriented, with intact memory and judgment.  It was the examiner's opinion that the appellant was "mentally responsible" and able to distinguish right from wrong with regard to his past and current actions.  The impression was a character and behavior disorder.  

As for other evidence of psychiatric problems, the records reflects that the appellant was admitted for treatment of an overdose of barbiturates while AWOL in December 1970; there is no indication of any formally diagnosed disorder.  And, on discharge examination in June 1971, the appellant expressly denied any history of symptoms commonly associated with PTSD, including nervous trouble of any sort, depression or excessive worry, and frequent or terrifying nightmares.  

The above-cited evidence preponderates against a finding of any psychiatric disability during service or at separation.  The Board also notes, however, that, even if, in this case, manifestations and/or diagnosis of mental illness such as PTSD and  substance abuse during service were found, such mental illness is not insanity for purposes of  38 U.S.C.A. § 5303(b) at 38 C.F.R. § 3.12(b).  See Beck, 13 Vet. App. at 539; VAOPGCPREC 20-97.  As indicated, competent evidence of record does not even suggest that the appellant was insane at the time of the commission of the offenses leading up to his discharge.  

Moreover, while statements of the appellant and his brother have been considered, and each is certainly competent to report facts within his own personal knowledge (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994)), neither has the appropriate training or expertise to render a probative (persuasive) opinion on the question of the appellant's sanity during service.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992; Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the collective record demonstrates that, regardless of any alleged PTSD symptoms, the appellant was not insane as the term is defined by 38 C.F.R. § 3.354 and VAOPGCPREC 20-97 during any of his unauthorized absences or acts of misconduct during service.  As for his various periods of AWOL, the absences were not unexplained; indeed, the appellant, himself, indicated that such periods of unauthorized absence were for the purpose of escaping his duties and spending time alone.  Accordingly the Board finds that the weight of the evidence is against a finding that the appellant was insane at the time of the offenses committed or at the time of his discharge.

In sum, the appellant was discharged from active military service under OTH conditions by reason of willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim must be denied.  See 38 C.F.R. § 3.12(d).

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As the character of appellant's service from August 1969 to July 1971 constitutes a bar to VA benefits, other than health care under 38 U.S.C. Chapter 17, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


